— In an action to foreclose a mortgage, the Republic Insurance Company appeals from an order of the Supreme Court, Nassau County (Molloy, J.), entered January 31, 1985, which, inter alia, denied that branch of its motion which sought to vacate a deficiency judgment of the Supreme Court, Nassau County, entered November 30, 1983, in favor of the plaintiff and against the defendant Serge Behrmann.
Order affirmed, with costs.
We agree with Special Term that Republic Insurance Company (hereinafter Republic) has no standing, pursuant to *784CPLR 5015, to challenge the entry of the deficiency judgment entered in this mortgage foreclosure action. Republic is not an "interested person” (see, CPLR 5015) merely because, as a result of the deficiency judgment, it may be liable (under a fire insurance policy issued by it to the defendant Serge Behrmann), to the plaintiff as mortgagee of the subject premises and as an additional insured. Moreover, Republic was neither a "necessary party” pursuant to CPLR 1001, nor a "permissive party” pursuant to CPLR 1002, with respect to this mortgage foreclosure action (cf. Happell v Genoese, 35 Misc 2d 939; Chapman v Forbes, 123 NY 532). Weinstein, J. P., Niehoff, Lawrence and Eiber, JJ., concur.